1
2
3                                                                      JS-6
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11
12
     Wok & Pan Ind., Inc., a China            Case No. CV15-00809 AB (ASx)
13
     Corporation,
14                                            [PROPOSED] ORDER RE:
15                      Plaintiff,            STIPULATION FOR DISMISSAL
16   v.
17
     Staples Incorporated, a
18   Massachusetts Corporation,
19
                       Defendant.
20
21
22
23
24
25
26
27
28

                             ORDER RE: STIPULATION FOR DISMISSAL
                                              1
                                     [PROPOSED] ORDER
1
2          FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY ORDERED:
3
           1. The entire Action is dismissed with prejudice; and
4
5          2. All parties will bear their own costs and attorney’s fees incurred against one

6    another in this action.
7
8
9          Date: August 14, 2019           _________________________
                                                HON. ANDRÉ BIROTTE JR.
10
11                                               UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               ORDER RE: STIPULATION FOR DISMISSAL
                                                2
